NO. 07-07-0265-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 19, 2007
                         ______________________________

                              JUSTIN CURTIS OEHLERT,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                               Appellee

                       _________________________________

              FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

                   NO. 15,547-C; HON. ANA ESTEVEZ, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant appeals from his conviction for aggravated robbery. On October 1, 2007,

the clerk’s record was filed. The reporter’s record was due on September 28, 2007. No

extension motion or record was filed. On October 5, 2007, this court directed the court

reporter by letter “to advise the Court of the status of the reporter’s record on or before

Monday, October 15, 2007." To date, no record or extension motion has been filed with

this Court.
       Accordingly, we abate this appeal and remand the cause to the 251st District Court

of Randall County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed,

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not further delay the prosecution of this appeal or have the
              practical effect of depriving the appellant of his right to appeal, and,

       3.     whether an alternate or substitute reporter should or can be appointed
              to complete the record in a timely manner.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before November 19, 2007. Should further time be needed by the trial court

to perform these tasks, then same must be requested before November 19, 2007.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2